Lal v Charles Inniss Hous. Dev. Fund Corp. (2020 NY Slip Op 06857)





Lal v Charles Inniss Hous. Dev. Fund Corp.


2020 NY Slip Op 06857


Decided on November 19, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 19, 2020

Before: Webber, J.P., González, Scarpulla, Shulman, JJ.


Index No. 300578/16 Appeal No. 12440 Case No. 2020-03233 

[*1]Ral Lal, Plaintiff-Respondent,
vCharles Inniss Housing Development Fund Corporation, et al., Defendants-Appellants. [And a Third-Party Action.]



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about February 05, 2020,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 05, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in [*2]accordance with the terms of the aforesaid stipulation.
ENTERED: November 19, 2020